DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 17.
Pending: 1-20. 

Response to Arguments
Only Double Patenting rejection was outstanding this case. In view of TD approved 07/07/2021 the Double Patenting rejection has been withdrawn and the case is being allowed.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Hagiwara (US 20030110343 A1).
Hagiwara discloses a flash memory includes a data bank having a plurality of banks, a merge bank, and an update data bank. A file system using the flash memory includes a unit storing update data corresponding to a data rewrite command into the update data bank, a unit selecting the latest update data for each block from update data stored in the update data bank when the update data bank becomes full, and a processing unit processing the latest update data. The processing unit includes a unit storing latest update data into a merge bank, a unit selecting data associated with the latest update data from the data bank to store the selected data into the merge bank, and a unit setting the merge bank as a new data bank. 

Re: Independent Claim 1 (and dependent claim(s) 2-8), there is no teaching or suggestion in the prior art of record to provide:
 determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter; and determining if the misalignment counter satisfies a threshold criterion; in response to the misalignment counter satisfying the threshold criterion, generating an updated sector number by shifting the sector number by the misalignment factor, and performing the access to the selected sector using the updated sector number.

Re: Independent Claim 9 (and dependent claim(s) 10-16), there is no teaching or suggestion in the prior art of record to provide:
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter; determining if the misalignment counter satisfies a threshold criterion; and in response to the misalignment counter satisfying the threshold criterion, generating an updated sector number by shifting the sector number by the misalignment factor, and performing the access to the selected sector using the updated sector number.

Re: Independent Claim 17 (and dependent claim(s) 18-20), there is no teaching or suggestion in the prior art of record to provide:
determining a virtual block corresponding to the selected sector, the virtual block being associated with a misalignment factor and a misalignment counter; determining if the misalignment counter satisfies a threshold criterion; and in response to the misalignment counter satisfying the threshold criterion, generating an updated sector number by shifting the sector number by the misalignment factor, and performing the access to the selected sector using the updated sector number.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov